United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3782
                                    ___________

Tawana Jean Cooper,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Apartment Investment and                 *
Management Company,                      * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: August 11, 2009
                                 Filed: August 18, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Tawana Cooper appeals the district court’s1 order dismissing her civil action for
lack of subject matter jurisdiction under the Rooker-Feldman2 doctrine. Following de
novo review, see Riehm v. Engelking, 538 F.3d 952, 964 (8th Cir. 2008), we conclude



      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
      2
       D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust
Co., 263 U.S. 413 (1923).
the dismissal was proper for the reasons stated by the district court. Accordingly, the
judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-